Citation Nr: 1528785	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to service connection for fibromyalgia, to include as due to the service connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1978 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an August 2013 VA Form 9, the Veteran stated she no longer works due to her psychiatric symptoms.  A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, a TDIU claim has been raised by the record in this case.

The Board has reviewed the Veteran's electronic file in the Virtual VA and Veteran's Benefit Management System and has considered all of the records contained therein.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The seeks and increased disability rating for her service connected PTSD and entitlement to service connection for fibromyalgia, to include as due to the service connected PTSD.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.

In a VA Form 9 of August 2013 and May 2015 appellate brief, the Veteran and her representative stated that the she was awarded Social Security Administration (SSA) disability effective 2013 and that she continues to receive treatment at the Salisbury VAMC.  The record shows that no SSA records have been requested.  Moreover, the most recent VA outpatient treatment records obtained were from August 2010.  Further, the Veteran's VBMS file contains a notation of a hospitalization in August 2014; however, records of the hospitalization have not been obtained.  On remand, SSA records and all outstanding VA outpatient records should be obtained.  

In a May 2015 appellate brief, the Veteran's representative argued that the Veteran's disability had worsened since the most recent VA examination of September 2010.  In the August 2013 VA Form 9, the Veteran stated she had to stop working due to her psychiatric symptoms.  Considering that the most recent VA examination is now close to five years old and that it appears the psychiatric symptoms have worsened since the last VA examination, the Board finds that a new VA examination is needed prior to deciding the claim.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

The Veteran is seeking service connection for fibromyalgia to include as due to the service connected PTSD.  The Veteran was afforded a VA examination in September 2010.  At the time, the examiner opined that fibromyalgia was not caused by PTSD.  The examiner noted that, on the contrary, fibromyalgia can often lead to depression.  

In a VA outpatient treatment record entry of June 2010 entitled addendum, the Veteran's rehab medical physician, Dr. S.J., stated that it is more likely than not that the Veteran's psychological problems are directly linked to her fibromyalgia issues.  She noted that the Veteran's fibromyalgia symptoms began after her psychological impairment and over 80 percent of fibromyalgia patients find that psychological stress/impairment causes muscle pain and spasms.  

The Board finds that a new opinion as to the etiology of the fibromyalgia is needed.  Indeed, the opinions above are conflicting and confusing.  The June 2010 opinion seems to say that the psychological issues are due to fibromyalgia, but the reasoning implies that fibromyalgia is due to the psychological symptoms.  Moreover, while labeled as an addendum, it is unclear as to what this entry is an addendum.  Furthermore, the September 2010 VA examiner did not provide an opinion as to aggravation.  Finally, the Board notes that a VA outpatient treatment record of November 1997 notes an impression of pain disorder which appears to be associated with the psychiatric symptoms.  No opinion has been obtained as to whether this pain disorder is related to he now fibromyalgia diagnosis.  Accordingly a new VA examination is needed.  

As noted the Veteran has stated she no longer can work due to her psychiatric symptoms.  This is an implied claim for TDIU.  Rice, supra.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.

Accordingly, the case is REMANDED for the following action:


1. Contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the veteran including any medical records that Social Security has regarding the veteran.  These records should be associated with the claims file.  Any negative search must be documented in the claims folder.

2. Obtain all VA outpatient treatment records form the Salisbury VA Medical Center for treatment of the Veteran's psychiatric disabilities and fibromyalgia.  All efforts to obtain the records should be clearly documented in the claims file.  

3. After the requested development above in (1) and (2) have been completed, arrange for a psychiatric examination to determine the severity of the veteran's PTSD.  All necessary tests should be conducted.  The examiner should comment on the extent to which the veteran is socially and occupationally impaired due to PTSD.  The examiner should also determine if the veteran currently has any other psychiatric condition including schizotypal personality disorder.  If any other psychiatric condition is diagnosed, the examiner should opine, to the extent possible, what symptoms are associated with the veteran's PTSD and what symptoms are associated with any other psychiatric condition diagnosed.  Further, the veteran's Global Assessment of Functioning (GAF) score should be noted, the examiner should explain what specific symptomatology serve as the basis for the GAF rating, and what the veteran's GAF score is solely on the basis of his PTSD.

4.  After the requested development in (1) and (2) above have been completed, arrange for a VA examination to determine the nature and etiology of the Veteran's fibromyalgia.  The claims file should be forwarded to the examiner for their review and access to the Veteran's Virtual VA and VBMS files should be provided.  The examiner should state in the examination report that a review of the claims file was conducted.  After an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's fibromyalgia: 

(a) Was caused by the service connected PTSD.
(b) Was aggravated by the service connected PTSD.
(c) Is otherwise related to service.

In providing the requested opinion, the examiner should discuss the impression of pain disorder in November 1997 and opine as to whether that was the beginning of the currently diagnosed fibromyalgia.  The examiner should also comment on the June 2010 and September 2010 opinions.  A complete rationale for any opinions rendered should be provided.  

5. The RO should develop the TDIU claim as necessary.

6. Upon completion of the above, readjudicate the issue on appeal and consider all evidence received since issuance of the most recent Supplemental Statement of the Case.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







